DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US Patent Application Publication No. 2015/0144360) in view of Roders et al. (US Patent Application Publication No. 2015/0345240).
In reference to claim 1, Shearer discloses a bottom hole assembly 3 (Fig. 2) for use in drilling a bore in a rock formation, e.g. a hydrocarbon bearing rock formation, the assembly comprising: 
(a) a generally cylindrical body 1 having a distal end 13 and a proximal end 12 and an internal cavity 16 (Fig. 1); 
(b) a drill bit 23 located at the distal end (Fig. 2); 
(c) a connection for a drill pipe 21 at the proximal end 12 (par. 0085, Fig. 2); 
(d) an inlet port 162 communicating between the cavity 16 and an exterior of the cylindrical body 1 (Figs. 1 and 4); 
(e) an inlet valve 171 associated with the inlet port 162 (par. 0115, Figs. 3 and 4), the inlet valve 171 being arranged to open in response to pressure (par. 0117, “each valve or cover 171 may be configured to open (to allow the passage of fluid therethrough) when it is exposed to a fluid pressure which exceeds a threshold”).
Shearer fails to disclose that the inlet valve is arranged to open in response to one or more conditions selected from: a predetermined rate of increase of pressure between the cavity and an exterior of the bottom hole assembly; or a predetermined pattern of pressure fluctuation between the cavity and an exterior of the bottom hole assembly.
Roders discloses that a valve 100 in a drilling system (par. 0018) can be arranged to open in response to a predetermined rate of increase of pressure between a cavity and an exterior of the valve (par. 0018, “A differential pressure sensor or another device may also be utilized to determine the pressure differential between the inside and outside of the bypass device 100”; par. 0025, “activating the bypass device to divert a portion of the fluid” in response to “a rate of change of the differential pressure”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the valve to open in response to a predetermined rate of increase of pressure between the cavity and an exterior of the bottom hole assembly as it amounts to a substitution of known equivalents to perform the same function, which is in this case to open a valve in response to pressure changes.
In reference to claim 3, Shearer discloses additionally including an outlet port 161 communicating between the cavity 16 and an exterior of the cylindrical body 1 and located proximally in relation to the inlet port 162, whereby the cavity 16 forms a channel between the inlet port 162 and the outlet port 161 (Fig. 1).

In reference to claim 8, Shearer discloses a method of drilling into a rock formation, the method comprising:
(a) passing into the rock formation a drill string 2 comprising a drill pipe 21, bottom hole assembly 3 and drill bit 23, and thereby forming a wellbore in the rock formation ;
(b) circulating drilling mud through the drill pipe 21, through a first channel 15 in the bottom hole assembly 3 and through the drill bit 23 and back through an annular space defined between the drill string 2 and wellbore;
(c) in the event of an obstruction, or pack-off, forming or beginning to form between the bottom hole assembly 3 and wellbore, passing drilling mud into an internal cavity 16 of the bottom hole assembly 3 at a location distal to the obstruction, in order to relieve pressure (Fig. 4, par. 0113, “in the event of an abnormal operating condition--such as may be caused by packing off of the drill string 2--the flow control mechanism 17 may actuate to allow the flow of fluid through the associated fluid relief passage 16 (a second operating mode)”).
Shearer fails to disclose that the inlet valve is arranged to open in response to one or more conditions selected from: a predetermined rate of increase of pressure between the cavity and an exterior of the bottom hole assembly; or a predetermined pattern of pressure fluctuation between the cavity and an exterior of the bottom hole assembly.
Roders discloses that a valve 100 in a drilling system (par. 0018) can be arranged to open in response to a predetermined rate of increase of pressure between a cavity and an exterior of the valve (par. 0018, “A differential pressure sensor or another device may also be utilized to determine the pressure differential between the inside and outside of the bypass device 100”; par. 0025, “activating the bypass device to divert a portion of the fluid” in response to “a rate of change of the differential pressure”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the valve to open in response to a predetermined rate of increase of pressure between the cavity and an exterior of the bottom hole assembly as it amounts to a substitution of known equivalents to perform the same function, which is in this case to open a valve in response to pressure changes.
In reference to claim 9, Shearer discloses that step (c) further includes passing drilling mud out of the cavity 16 at a location proximal to the obstruction (Fig. 4), whereby the mud passes into the annular space between drill string 2 and wellbore at a location proximal to the obstruction (Fig. 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US Patent Application Publication No. 2015/0144360) in view of Roders et al. (US Patent Application Publication No. 2015/0345240) as applied to claim 3 above, and further in view of Gravley (US Patent No. 4,361,193).
In reference to claim 4, Shearer discloses valves 171 but not one-way valves.  
Gravley discloses a one-way valve 51 (Fig. 2, col. 5, line 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a one-way valve to ensure that flow only travels in the intended direction through the apparatus.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/29/22